This case is before this court upon a motion to dismiss the petition in error. Judgment was rendered by the trial court on March 5, 1917, and on March 13, 1917, an order was made overruling a motion for a new trial. A petition in error with case-made attached was filed in this court on August 20, 1917, but no praecipe for summons in error has been filed nor summons served nor issued, nor has there been any waiver of such issuance or service of summons, nor a general appearance made by any defendant in error, although more than nine months have elapsed since the order overruling the motion for a new trial. Section 1, c. 219, Laws 1917, p. 403, was not effective until March 23, 1917, and is therefore inapplicable. Merriett v. Newton, 67 Okla. 150, 169 P. 488; Buckner v. Walton Trust Co., 66 Okla. 240, 168 P. 797. *Page 150 
The motion to dismiss is sustained, and the petition in error is dismissed for want of jurisdiction.
All the Justices concur.